Citation Nr: 1549070	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-34 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability, to include on an extra-schedular basis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to April 1969, including service in Vietnam from March 1968 through March 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The February 2010 rating decision on appeal awarded service connection for PTSD, and assigned a 10 percent initial evaluation, effective January 23, 2009.  During the pendency of the appeal, the RO issued an October 2012 rating decision and statement of the case (SOC) assigning a 30 percent evaluation, effective January 23, 2009.  When a veteran seeks an increased evaluation, it is presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to a higher initial evaluation has been recharacterized as reflected on the title page.

In addition, during the course of the increased rating appeal for PTSD, the Veteran indicated on his November 2012 substantive appeal and in his September 2015 testimony that he has not worked since 2005 due to his service-connected PTSD.  As such, it follows that a request for total disability based on individual unemployability (TDIU) was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (providing that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  Therefore, the issue of entitlement to TDIU is also before the Board.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA claims file includes January 2009 through December 2010 treatment records from the Tampa VA Medical Center (VAMC); however, the RO considered these records in the October 2012 SOC.  All other documents in Virtual VA are duplicative of those in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding the claim for TDIU for development and adjudication.  In his substantive appeal and hearing testimony, the Veteran asserted that his unemployment is due to his service-connected PTSD.  In his hearing testimony, he described the inability to get along with co-workers and customers, and the role that this played in him quitting his job.  Therefore, the AOJ should develop and adjudicate the Veteran's claim for entitlement to a TDIU.  See Rice, 22 Vet. App. 447.  

Remand is required regarding the claim for an increased evaluation for PTSD for recent treatment records and a current examination.  The Veteran testified that he has received recent treatment at the Tampa VAMC, and experienced an increase in his PTSD symptoms since the January 2010 VA examination.  Specifically, the Veteran reported recent anxiety attacks and panic attacks.  The January 2010 examiner noted the lack of any panic attacks.  In addition, the Veteran explained that these panic attacks led his primary care physician to refer him back to the mental health clinic, and that the mental health clinic had prescribed an anxiety medication.  Therefore, remand is also required to obtain the most recent Tampa VAMC treatment records and afford the Veteran a more current VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  This request should specifically include all records from the Tampa VA Medical Center for treatment since December 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After completing the foregoing development, provide the Veteran a VA examination to determine the current severity of the service-connected PTSD and its impact on his ability to obtain and retain gainful employment.  The claims file should be made available to the examiner for review, and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed should be provided.  After a review of the evidence of record and an examination of the Veteran, the examiner should report the severity of all signs and symptoms of the service-connected PTSD, using the appropriate Disability Benefits Questionnaire.  The examiner must describe the impact of the disability on the Veteran's occupational and social functioning.

3.  Develop and adjudicate the Veteran's claim for TDIU due to his service-connected PTSD.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, obtain a social and occupational survey, and/or refer the case to the Director of Compensation and Pension Service as is deemed necessary.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

